Citation Nr: 0101869	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for allergic 
rhinosinusitis, currently evaluated as 30 percent disabling.  

2.  Entitlement to an effective date prior to January 18, 
1995 for a compensable evaluation for allergic 
rhinosinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

Historically, a November 1967 rating action granted, in 
pertinent part, service connection for chronic allergic 
rhinosinusitis which was assigned a noncompensable disability 
evaluation.  In pertinent part, a rating action in May 1979 
denied a compensable rating for the service-connected 
allergic rhinosinusitis and although the veteran was notified 
of that rating action in June 1979 no appeal was taken.  
However, an appeal was initiated from a May 1984 rating 
action when a notice of disagreement (NOD) was received in 
September 1984.  A statement of the case (SOC) was issued in 
June 1986 but the appeal was not perfected because no 
Substantive Appeal was ever received.  

The next claim for an increased rating for rhinosinusitis was 
received on January 18, 1995 and, thereafter, an August 1996 
rating action granted an increase in the evaluation of that 
disorder to 30 percent, effective the date of receipt of that 
claim.   

A September 1997 NOD initiated the current appeal from a July 
1997 rating which denied an evaluation in excess of 30 
percent for rhinosinusitis and denied an effective date prior 
to January 18, 1995 for the 30 percent disability rating for 
allergic rhinosinusitis.  In the September 1997 NOD the 
veteran also claimed entitlement to a compensable rating for 
his service-connected residuals of a right ankle sprain; 
however, this matter has not yet been adjudicated by the RO 
and is not properly before the Board.  Thus, the claim for a 
compensable rating for residuals of a right ankle sprain is 
referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by mucosal 
thickening of the right maxillary sinus cavity and headaches 
but he has not had nasal or sinus surgery and has no 
intranasal atrophy, ozena, anosmia or polyps.  

2.  An appeal was not perfected from a July 1984 rating 
action denying a compensable rating for rhinosinusitis.  

3.  The veteran's reopened claim for an increased rating for 
rhinosinusitis was received on January 18, 1995.  

3.  VA outpatient records reflect treatment for allergic 
rhinitis beginning on March 1, 1994.  The disability was 
symptomatic and required medication for control.  The 
disability was not severe and was not manifested by atrophic 
changes with moderate crusting and ozena.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for allergic rhinitis is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21; § 4.97, 
Diagnostic Codes 6501 and 6514 (1994); and since October 7, 
1997, § 4.97, Diagnostic Codes 6514 and 6522.  

2.  An effective date of March 1, 1994 for a 10 percent 
disability evaluation for service-connected rhinosinusitis is 
warranted.  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400(o), 4.97, Diagnostic Codes 6501 and 
6514 (1994) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking an increased disability rating for 
his service-connected allergic rhinosinusitis and effective 
date prior to January 18, 1995 for a 30 percent rating for 
that disorder.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat 2096 (2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA examinations, most recently in August 1999 to 
determine the extent and severity of the allergic 
rhinosinusitis.  
The RO collected all identified medical records.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The Board finds the veteran is not prejudiced by appellate 
review at this time without initial adjudication by the RO 
after enactment of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Background

Prior to receipt in January 1995 of the application to reopen 
the claim for an increased rating for service-connected 
rhinosinusitis, relevant post service medical records on file 
consisted of reports of VA examinations in 1967 and 1969, VA 
outpatient treatment (VAOPT) records of December 1968 and 
June 1969, a January 1968 Certificate of Attending Physician, 
and an April 1983 statement from Dr. Mattei.  

On VA examination in 1967 an anterior rhinoscopy revealed 
congestion of the nasal mucosa but a posterior rhinoscopy was 
negative.  Transillumination of the paranasal sinuses was 
negative.  The diagnoses included allergic rhinosinusitis.  

The January 1968 Certificate of Attending Physician reflects 
that on examination the veteran had mucous nasal secretions.  
The diagnoses included allergic rhinitis. 

VAOPT records reveal that in December 1968 the veteran had a 
stuffy nose but no nasal discharge.  Airway passage in the 
left nostril was within normal limits but there was reduction 
of airway passage in the right nostril.  There was 
hypertrophy of the turbinates.  

On VA examination in September 1969 the veteran complained of 
frequent, although episodic difficulty breathing through his 
nose.  He alternated breathing (clearly) through first his 
right and then his left nostril.  He also complained of 
rhinorrhea, pruritus, and sneezing.  On examination there was 
paleness of his nasal mucosa, abundant but clear mucus, and 
blockage of his left nasal passage.  The impressions included 
allergic rhinitis.  

In April 1983 Dr. Richard Mattei reported having treated the 
veteran for chronic rhinopharyngitis from February 19, 1983 
until April 25, 1983.   No clinical findings were reported.  

Following receipt of the January 1995 reopened claim the 
evidence consists of VAOPT records of 1992 to 1996 reflecting 
treatment for allergic rhinitis.  In 1992 and 1993 he was 
given injections in a course of desensitization therapy.  The 
veteran was seen at a VA allergy clinic on March 1, 1994, and 
again in June, and September 1994.  On these occasions he was 
given medication and had drainage.  An October 1995 paranasal 
sinus X-ray revealed mucosal thickening in the right 
maxillary sinus cavity.  The other paranasal cavities were 
well aerated.  The nasal septum was in the mid-line.  The 
nasal turbinates were unremarkable.  The impression was right 
maxillary sinusitis.  

On VA examination in January 1995 the veteran complained of 
nasal obstruction and recurrent sneezing.  He had been 
treated by a VA allergist with vaccines.  He had not had ear, 
nose or throat surgery.  On examination he had congested 
nasal turbinates.  He reported having frequent headaches.  
His ears were normal.  The diagnoses included severe allergic 
rhinosinusitis.  Paranasal sinus X-rays revealed mucosal 
thickening of the right maxillary sinus but the other 
paranasal sinus cavities were well aerated.  There was no 
obstruction at the midline and the nasal turbinates were 
unremarkable.  The impression was right maxillary sinusitis.  

In an October 1996 statement by a long-term friend and 
coworker of the veteran, it was indicated that the veteran 
had a constant allergy which made it difficult for him to 
breathe and that this condition had increased in severity.  
In another October 1996 lay statement from the veteran's 
prior supervisor it was reported that the veteran had had 
breathing problems.  In a November 1996 statement from the 
veteran's wife it was reported that, for the 28 years that 
she had known him, he had had headaches, allergies, and 
earaches.  

In January 1997 Dr. Bird-Trilla stated that the veteran had a 
nasal obstruction due to a deviated wall and hypertrophy.  
The physician was in agreement that proposed surgery should 
be conducted.  

In statements in February 1997 and January 1998 Dr. Menendez 
stated that the veteran had a severe case of hypertrophy of 
the inferior turbinates and had nasal septum deviation to 
both sides with obstruction.  A functional septoplasty and 
bilateral turbinectomy had been performed on January 27, 
1997.  In the February 1997 statement Dr. Menendez stated 
that the veteran was now doing very well.  

An Emergency Room record in September 1997 reflects that the 
veteran was treated for, in part, a laceration of his upper 
lip.  

VAOPT records from 1995 to 1998 reflect treatment for 
allergic rhinitis, including hyposensitization therapy in 
1997 and 1998.  

On VA examination in August 1999 the veteran had no 
interference with breathing through his nose and no purulent 
discharge.  He had had medication and surgery.  He had no 
speech impediment.  He reportedly had no allergic attacks.  
He had headaches.  The frequency and duration of periods of 
incapacitation were unknown.  The diagnosis was "deviated 
nasal septum (operated)."  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In an increased rating claim "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

The veteran's allergic rhinosinusitis was originally 
evaluated, by the use of a built-up DC, under 38 C.F.R. 
§ 4.97, Diagnostic Code 6501, as atrophic rhinitis but the 
August 1996 rating action granted a 30 percent disability 
rating, by the use of a built-up DC, under 38 C.F.R. § 4.97, 
Diagnostic Code 6514 for chronic sinusitis.  

Under 38 C.F.R. § 4.20 it is permissible to rate an unlisted 
disorder as if it were a closely related disease or injury, 
when the functions affected, the anatomical localization, and 
symptomatology are closely analogous.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 351 (1992) (permitting analogous 
ratings on the basis of etiology rather than symptoms).  
Analogous ratings may be accomplished under 38 C.F.R. § 4.27 
by 'built- up' with the first 2 digits being from the part of 
the schedule most closely identifying the bodily part or 
system and, followed by a hyphen, the last 2 digits being 
'99' to signify rating as an unlisted condition.  Generally 
see Archer v. Principi, 3 Vet. App. 433 (1992). 

Prior to the July 1997 rating action appealed in this case 
the rating criteria for the evaluation of respiratory 
disorders were revised effective October 7, 1996.  

Under 38 C.F.R. § 4.97, Diagnostic Codes 6501, in effect 
prior to October 7, 1996 a 10 percent rating was warranted 
for chronic atrophic rhinitis with definite atrophy of 
intranasal structure, and moderate secretion.  A 30 percent 
rating was warranted when there was moderate crusting and 
ozena, with atrophic changes.  A 50 percent rating was 
warranted when there was massive crusting and marked ozena, 
with anosmia.  

Ozena is an atrophic rhinitis marked by a thick mucopurulent 
discharge, mucosal crusting, and fetor, often associated with 
the presence of an infectious organism.  Dorland's 
Illustrated Medical Dictionary, 1210 (27th ed. 1988).  
Anosmia is absence of the sense of smell.  Dorland's 
Illustrated Medical Dictionary, 94 (27th ed. 1988).  

Prior to October 7, 1996, under 38 C.F.R. § 4.97, Diagnostic 
Codes 6510 through 6514, chronic sinusitis warranted a 
noncompensable rating when there were X-ray manifestations 
only with symptoms being only mild or occasional.  A 10 
percent rating was warranted when there was moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  A 30 percent was warranted when severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was warranted for 
postoperative residuals following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, in effect since 
October 7, 1996, allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side, 
warrants a 10 percent rating.  Allergic or vasomotor rhinitis 
with polyps warrants a 30 percent rating.  No rating higher 
than 30 percent is provided under Diagnostic Code 6522.  

Under the "General Rating Formula for Sinusitis" 
(Diagnostic Code 6510 through 6514), in effect since October 
7, 1996, sinusitis which is detected by X-ray only, warrants 
a noncompensable rating.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three (3) or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.   

Analysis

Increased Rating

For a rating in excess of 30 percent for rhinitis, under 
Diagnostic Code 6501 in effect prior to October 7, 1996, the 
rating criteria required that the veteran have anosmia, but 
here the veteran has never had anosmia.  The rating criteria 
for rhinitis in effect since October 7, 1996 do not provide 
for a rating in excess of the current 30 percent schedular 
rating.  

For a rating in excess of 30 percent for sinusitis, under 
Diagnostic Code 6514 in effect prior to October 7, 1996, the 
rating criteria required that there have been at least one 
surgical procedure with either chronic osteomyelitis 
requiring repeated curettage or severe symptoms.  However, 
even assuming that the surgery was for his service-connected 
rhinosinusitis as opposed to nonservice-connected deviation 
of his nasal septum, he has not had osteomyelitis or severe 
symptoms.  

For a rating in excess of 30 percent for sinusitis, under 
Diagnostic Code 6514 in effect since October 7, 1996, there 
must be either chronic osteomyelitis; or near constant 
sinusitis with headaches, pain and tenderness of the affected 
sinus cavity, and purulent discharge or crusting after 
repeated surgery.  Here again, the veteran has not had 
osteomyelitis nor purulent discharge or crusting following 
his surgery.  

Accordingly, an evaluation in excess of 30 percent for 
allergic rhinosinusitis is not warranted.  In exceptional 
cases where evaluations provided by the Ratings Schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b) (2000).  The record reflects 
that the RO considered and declined to refer the veteran's 
case for an extraschedular rating.  It is not shown by 
objective evidence that the service-connected disorder has 
required frequent hospitalization, markedly interferes with 
employment or otherwise presents an unusual or exceptional 
disability picture.  The Board finds no prejudice to the 
veteran in the RO's not having referred the case for 
extraschedular consideration.  

Earlier Effective Date

The appeal from the May 1984 rating action, of which the 
veteran was notified, was not perfected by the filing of a 
Substantive Appeal and, thus, that rating action is final in 
the absence of clear and unmistakable error (CUE).  See 38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000) and 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2000).  
There is no allegation that the May 1984 rating action 
contained CUE within the meaning of 38 C.F.R. § 3.105(a) 
(2000).  Accordingly, the May 1984 rating action is final.  

Following the May 1984 rating action and after receipt of the 
reopened claim for an increased rating for the service-
connected rhinosinusitis in January 1995, the ratings to be 
assigned for respiratory disorders were revised effective 
October 7, 1996.  

Where a law or regulation changes after a claim has been 
filed or reopened, and before administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  VAOGCPREC 11-97 at 1.  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  VAOGCPREC 11-97 
at 2.  However, if the amended version is more favorable, 
that provision shall apply only to periods from and after the 
effective date of the amendment, and the prior version shall 
apply to periods preceding the amendment.  VAOGCPREC 03-2000 
(see also 38 U.S.C.A. § 5110(g) (West 1991, a liberalizing 
law shall not be earlier than the effective date thereof).  

38 U.S.C.A. § 5110(b)(2) (West 1991) provides that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  The enabling regulation, 38 C.F.R. 
§ 3.400(o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization).  

In other words, the proper analysis is determining the 
earliest date that an increased rating was 'ascertainable' 
with the meaning of 38 U.S.C.A. § 5110(b)(2) and if 
ascertainable on a date within one year before receipt of the 
claim for such increase, the effective date should be the 
date of ascertainable increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

The veteran is seeking an effective date for a compensable 
rating for his service-connected allergic rhinosinusitis 
prior to January 18, 1995, the date of receipt of the 
reopened claimed for an increased rating.  

No date prior to the final May 1984 rating action may be 
established for such a 30 percent rating because that rating 
action is final.  During the period from May 1984 to January 
18, 1995 the evidence did not establish that the veteran had 
ozena or atrophic changes which would have warranted a 30 
percent rating under the version of Diagnostic Code 6501 then 
in effect.  Similarly, there was no evidence of frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  

The veteran did not have surgery, even assuming it was for 
service-connected rhinosinusitis rather than nonservice-
connected nasal septum deviation, until January 1997, after 
the current effective date for the 30 percent rating.  

However, beginning on March 1, 1994, the veteran was seen on 
three occasions in 1994 for treatment of his allergic 
rhinosinusitis.  While those outpatient treatment records do 
not reflect that he had definite intranasal atrophy, required 
for a 10 percent rating under Diagnostic Code 6501, his 
disability did require treatment.  Moreover, he was 
prescribed medication for his rhinosinusitis.  It is 
reasonable to assume that the manifestations included 
occasional headaches and scabbing or crusting.  With 
resolution of doubt in favor of the veteran, it is the 
judgment of the Board that as of March 1, 1994, within one 
year prior to receipt of the claim for an increased rating in 
January 1995, the veteran met the criteria for a 10 percent 
rating under Diagnostic Code 6514.  Thus, an effective date 
of March 1, 1994 for a 10 percent rating for allergic 
rhinosinusitis is warranted.  However, prior to January 18, 
1995 the veteran did not met the criteria for a 30 percent 
rating under any schedular criteria.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  Except 
to the extend indicated above, in this case, for the foregoing 
reasons and bases, the preponderance of the evidence is 
against the claim and, thus, there is no doubt to be resolved 
in favor of the veteran.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rhinitis is denied.  

An effective date of March 1, 1994 for a 10 percent 
disability rating for allergic rhinosinusitis is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.    



__________________________________
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals

 

